Exhibit 10.6

RIDER TO BUSINESS LOAN AGREEMENT
AND RELATED DOCUMENTS 

This Rider to Business Loan Agreement (“Rider”) is attached to and made a part
of that certain Business Loan Agreement dated December 18, 2013 (“Business Loan
Agreement”) between Electromed, Inc. (“Borrower”) and Venture Bank (“Lender”).
In the event of any inconsistency between this Rider and the Business Loan
Agreement or any of the Related Documents, as defined therein, the terms of this
Rider shall control. Terms used herein and not otherwise defined shall have the
meanings given such terms in the Business Loan Agreement. Accordingly,
notwithstanding any provisions of the Business Loan Agreement or any of the
Related Documents: 

1.       Borrower’s representations and warranties with respect to Hazardous
Substances are made to the best of its knowledge, based upon reasonable
investigation, and subject to any matters disclosed in any environmental site
assessments obtained by or delivered to Lender. Lender acknowledges and agrees
that the Collateral has been used for the storage, use and generation of
hazardous substances as customary in Borrower’s business in compliance with all
applicable laws and may in the future be used for such purposes in compliance
with all applicable laws. Further, inspections, tests and assessments of the
Collateral by Lender to determine compliance with the provisions of the Business
Loan Agreement and Related Documents relating to Hazardous Substances shall be
at Borrower’s expense only if Lender has reasonable cause to believe Borrower is
in violation of such provisions.



2.       Lender’s request for additional information and insurance coverage
shall be reasonable for the type of business and type of property constituting
the Collateral. Borrower shall not have the obligation to have the Collateral
appraised for insurance purposes during the term of the Loan.



3.       Borrower shall not have the obligation to notify Lender of defaults
under any agreements other than the Business Loan Agreement or Related Documents
unless such defaults are material.



4.       Borrower shall not have the obligation to notify Lender of defaults
under any agreements other than the Business Loan Agreement or Related Documents
unless such defaults are material.



5.       Borrower shall not have the obligation to notify Lender of management
changes other than executive management changes.



6.       Lender shall not have the right to exercise any of the remedies
provided for under the Business Loan Agreement or Related Documents except upon
the occurrence of an Event of Default as defined therein and during the
continuance of such Event of Default.



7.       Failure of the Borrower to make any payment when due under the Loan
shall not constitute an Event of Default under the Business Loan Agreement or
any of the Related

 

 

 

Documents until five (5) days after written notice thereof is given to Borrower.



8.       Lender will promptly notify Borrower if it makes any expenditures or
takes any action pursuant to the paragraph labeled “LENDER’S EXPENDITURES.”



9.       Borrower shall have the right to incur indebtedness to other lenders
and to enter into equipment leases from third party vendors or finance companies
to finance equipment acquisitions not to exceed $100,000 per year without the
consent of Lender.



10.    The filing of any involuntary bankruptcy or insolvency petition against
Borrower shall not constitute an Event of Default unless the Borrower fails to
have such filing dismissed within thirty days after such filing is made or the
court grants the petition for relief.



11.    A change in ownership of Borrower’s stock shall not constitute a default.



12.    A material adverse change in Borrower’s financial condition, or Lender
believing the prospect of payment or performance is impaired, or the Lender
otherwise believing itself insecure, shall not constitute an event of default so
long as no other event of default has occurred and is continuing.



13.    Borrower shall have the right to sell obsolete equipment or fixtures
constituting part of the Collateral without the consent of Lender, so long as
such equipment or fixtures are promptly replaced with items of equivalent or
greater value.



14.    Lender shall not sell the Loan to another lender or sell participation
interests in the Loan without Borrower’s prior consent, except in the event of
the sale or transfer of substantially all the assets of Lender.



15.    There are no guarantors of the Loan, and no affiliates of Borrower shall
be required to provide Collateral.



16.    Borrower shall have the right to prepay the Loan without penalty or
premium at any time during the final one hundred eighty (180) days of the term
of the Loan, if all or substantially all of the assets of the Borrower are sold,
if all or substantially all of the stock of the Borrower is acquired by merger
or otherwise, or if the credit facility evidenced by that certain Promissory
Note of even date herewith between Borrower and Lender in the amount of
$2,500,000 (the “LOC Note”) and the “Related Documents” as defined in the
Business Loan Agreement (Asset Based) of even date herewith between Borrower and
Lender relating to the LOC Note (the “LOC Loan Agreement”) is not renewed by
Lender upon the maturity date thereof.



17.    The Mortgage and Assignment of Rents shall secure only the Note, the
obligations under the Related Documents, and the LOC Note and the “Related
Documents” as defined in the LOC Loan Agreement.






- 2 -



 

18.    Borrower shall be obligated to notify Lender of work at the Property only
if the cost exceeds $100,000.



19.    Borrower may maintain deductibles under its insurance policies up to
$20,000. Borrower shall not have the obligation to notify Lender and shall have
the right to adjust and receive insurance proceeds upon damage to the Collateral
not exceeding $50,000, so long as Borrower promptly repairs and restores such
damage. The occurrence of casualty damage or other loss which is insured (other
than a reasonable deductible) shall not constitute an Event of Default. In the
event of casualty damage to the Collateral, and provided no Event of Default is
continuing, Lender will make the insurance proceeds available for restoration so
long as Lender receives reasonable assurances that the insurance proceeds plus
additional amounts deposited by Borrower will be adequate fully to restore the
Collateral. Lender reserves the right to require an appraisal of the as-restored
value of the Collateral and to require that the insurance proceeds be held in
escrow by Lender or an acceptable title company and disbursed in accordance with
customary construction loan disbursement procedures and conditions.



20.    Lender acknowledges that the Real Property is used in Borrower’s business
and Borrower shall have no obligation to provide annual reports of net operating
income from the Real Property.

21.    If all or any portion of the Collateral is condemned by eminent domain
proceedings, the net proceeds to be made available to Lender shall be after
payment of all reasonable costs, expenses and attorneys’ fees incurred by both
Borrower and Lender in connection with the condemnation.

22.    Lender waives the obligation of Borrower to make monthly payments into
reserves for payment of insurance unless and until an Event of Default occurs.
Borrower shall have the obligation to make such payments into reserves for
payment of property taxes.



23.    Borrower has a corporate seal but it is not required for effective
execution of the Business Loan Agreement or any of the Related Documents.

[SIGNATURES ON FOLLOWING PAGE]

- 3 -



 



  VENTURE BANK       By:       /s/ Kevin Doyle   Its:       Authorized Signer  
      ELECTROMED, INC.       By:       /s/ Jeremy Brock   Its:       Chief
Financial Officer



[SIGNATURE PAGE TO RIDER TO BUSINESS LOAN AGREEMENT
AND RELATED DOCUMENTS] 

- 4 -





 